Opinion by
Mr. Justice Denison.
The State Tax Commission assessed certain property in San Miguel county not subject to taxation. It was sold for taxes to Floaten, defendant in error, plaintiff below. After-wards these taxes were abated, by the order of the Colorado Tax Commission and the plaintiff then demanded the purchase money of the county, which was refused. He then brought this suit and recovered judgment, and the county brings the case here on error.
There is no error.
R. S. 1908, sec. 5747, provides:
“When by mistake * * * of the treasurer, clerk or assessor * * * land has been sold on which no tax was due at the time, the county shall hold the purchaser harmless by paying him the amount of the principal and interest sjs ❖ * >>
The county’s argument is that the word “assessor” means the County Assessor. The plaintiff replies that it means the assessing power, whoever that may be. We think the plaintiff is right. The tax commission was the assessing power, the tax commission made the mistake and so the matter comes within the terms of the statute. The statute should be construed according to its spirit to effect its purpose.
Aggers v. The People, 20 Colo. 348, 38 Pac. 386.
The judgment is affirmed.
Judgment affirmed.
Garrigues, C. J., and Scott, J., concur.